UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Enhanced Emerging Markets Fixed Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 13 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 46 Information About Your Fund's Expenses 48 Advisory Agreement Board Considerations and Fee Evaluation 53 Account Management Resources 55 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund’s currency overlay strategy is dependent on the effectiveness and implementation of portfolio management’s proprietary models. As part of its currency strategy, the fund’s exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge –4.59% –2.45% 2.59% 4.85% Adjusted for the Maximum Sales Charge (max 4.50% load) –8.89% –6.84% 1.65% 4.37% JPMorgan EMBI Global Diversified Index† 1.37% 6.06% 7.27% 8.14% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –3.28% 2.48% 4.91% Adjusted for the Maximum Sales Charge (max 4.50% load) –7.64% 1.54% 4.43% JPMorgan EMBI Global Diversified Index† 5.65% 7.10% 8.11% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge –5.01% –3.25% 1.77% 4.02% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –8.75% –6.06% 1.60% 4.02% JPMorgan EMBI Global Diversified Index† 1.37% 6.06% 7.27% 8.14% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –3.98% 1.66% 4.09% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –6.77% 1.48% 4.09% JPMorgan EMBI Global Diversified Index† 5.65% 7.10% 8.11% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge –5.03% –3.26% 1.83% 4.06% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –5.96% –3.26% 1.83% 4.06% JPMorgan EMBI Global Diversified Index† 1.37% 6.06% 7.27% 8.14% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –3.99% 1.71% 4.12% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –3.99% 1.71% 4.12% JPMorgan EMBI Global Diversified Index† 5.65% 7.10% 8.11% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges –4.57% –2.30% 2.84% 5.10% JPMorgan EMBI Global Diversified Index† 1.37% 6.06% 7.27% 8.14% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges –3.04% 2.72% 5.16% JPMorgan EMBI Global Diversified Index† 5.65% 7.10% 8.11% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/15 No Sales Charges –4.50% –2.16% 3.00% 3.00% JPMorgan EMBI Global Diversified Index† 1.37% 6.06% 7.27% 7.63% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges –2.90% 2.88% 2.82% JPMorgan EMBI Global Diversified Index† 5.65% 7.10% 7.48% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.22%, 2.27%, 1.96%, 0.96% and 0.82% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Distribution Information as of 4/30/15 Income Dividends, Six Months $ Latest Quarterly Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended April 30, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 4.35%, 3.28%, 3.82% and 4.85% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on April 30, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 4.19%, 2.95%, 3.46% and 4.47% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Investment industry experience began in 1993. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Vice President, CFA Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2010 with over two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Rahmila Nadi, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012. Prior industry experience of six years at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2015 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 96.2% Argentina 1.1% YPF SA, 144A, 8.5%, 7/28/2025 (Cost $2,229,683) Armenia 1.0% Republic of Armenia, 144A, 7.15%, 3/26/2025 (Cost $2,048,928) Austria 1.5% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 (Cost $3,084,690) Barbados 0.8% Columbus International, Inc., 144A, 7.375%, 3/30/2021 (Cost $1,572,315) Belarus 0.8% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $1,748,480) Bermuda 4.4% Digicel Group Ltd., 144A, 8.25%, 9/30/2020 GeoPark Latin America Ltd. Agencia en Chile, 144A, 7.5%, 2/11/2020 (b) Noble Group Ltd., REG S, 6.0%, 6/24/2049 Pacnet Ltd., 144A, 9.0%, 12/12/2018 (Cost $10,286,374) Brazil 1.7% Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Tonon Bioenergia SA, 144A, 9.25%, 1/24/2020 (b) (Cost $8,721,297) Cayman Islands 5.9% China Overseas Finance Cayman II Ltd., REG S, 5.5%, 11/10/2020 Dubai Holding Commercial Operations MTN Ltd., 6.0%, 2/1/2017 GBP Lamar Funding Ltd., 144A, 3.958%, 5/7/2025 (c) Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Odebrecht Offshore Drilling Finance Ltd.: 144A, 6.625%, 10/1/2022 144A, 6.75%, 10/1/2022 (b) Saudi Electricity Global Sukuk Co. 3, 144A, 5.5%, 4/8/2044 (Cost $13,391,990) Chile 0.8% Republic of Chile, 3.125%, 3/27/2025 (Cost $1,616,323) China 1.1% Bank of China Ltd., 144A, 5.0%, 11/13/2024 (Cost $2,290,524) Colombia 2.7% Ecopetrol SA, 5.875%, 9/18/2023 Republic of Colombia, 5.0%, 6/15/2045 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 (Cost $5,647,494) Costa Rica 1.1% Republic of Costa Rica, 144A, 7.158%, 3/12/2045 (Cost $2,200,000) Dominican Republic 3.8% Dominican Republic, 144A, 6.85%, 1/27/2045 (Cost $7,974,020) El Salvador 1.4% Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 (Cost $2,944,035) Hungary 2.1% Republic of Hungary: 4.0%, 3/25/2019 Series 19/A, 6.5%, 6/24/2019 HUF (Cost $4,444,217) India 1.0% Bank of Baroda, 144A, 4.875%, 7/23/2019 (Cost $1,995,140) Indonesia 7.8% Pertamina Persero PT: 144A, 5.25%, 5/23/2021 144A, 6.0%, 5/3/2042 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 Perusahaan Penerbit SBSN Indonesia III, 144A, 4.35%, 9/10/2024 Republic of Indonesia: 144A, 4.625%, 4/15/2043 144A, 5.125%, 1/15/2045 (Cost $15,695,289) Israel 0.9% Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 (Cost $2,000,000) Ivory Coast 0.6% Ivory Coast Government International Bond, 144A, 6.375%, 3/3/2028 (Cost $1,175,460) Kazakhstan 0.5% Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 (Cost $1,076,229) Luxembourg 4.1% Evraz Group SA, 144A, 6.75%, 4/27/2018 Minerva Luxembourg SA: 144A, 7.75%, 1/31/2023 144A, 12.25%, 2/10/2022 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 (Cost $9,582,774) Malaysia 1.9% Government of Malaysia, 144A, 3.043%, 4/22/2025 (Cost $4,000,000) Mauritius 1.0% MTN Mauritius Investments Ltd., 144A, 4.755%, 11/11/2024 (Cost $1,980,000) Mexico 17.2% America Movil SAB de CV, 7.125%, 12/9/2024 MXN BBVA Bancomer SA: 144A, 4.375%, 4/10/2024 144A, 6.008%, 5/17/2022 144A, 6.75%, 9/30/2022 Cemex SAB de CV: 144A, 6.5%, 12/10/2019 144A, 7.25%, 1/15/2021 Elementia SAB de CV, 144A, 5.5%, 1/15/2025 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Mexichem SAB de CV, 144A, 5.875%, 9/17/2044 Southern Copper Corp., 3.875%, 4/23/2025 (b) United Mexican States: 4.6%, 1/23/2046 Series M, 6.5%, 6/10/2021 MXN (Cost $37,702,120) Morocco 0.6% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Netherlands 2.0% Bharti Airtel International Netherlands BV: 144A, 5.125%, 3/11/2023 144A, 5.35%, 5/20/2024 (Cost $4,047,686) Panama 1.7% Republic of Panama, 3.75%, 3/16/2025 (Cost $3,587,637) Paraguay 2.4% Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Republic of Paraguay: 144A, 4.625%, 1/25/2023 (b) 144A, 6.1%, 8/11/2044 Telefonica Celular del Paraguay SA, 144A, 6.75%, 12/13/2022 (Cost $5,032,717) Peru 1.1% Banco de Credito del Peru, 144A, 4.25%, 4/1/2023 Maestro Peru SA, 144A, 6.75%, 9/26/2019 (Cost $2,392,731) Philippines 0.7% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 (Cost $1,066,827) Poland 1.1% Republic of Poland, Series 0725, 3.25%, 7/25/2025 (Cost $2,471,898) PLN Singapore 0.9% STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 (Cost $1,987,500) Slovenia 0.5% Republic of Slovenia, 144A, 5.5%, 10/26/2022 (Cost $1,084,984) South Africa 0.8% Republic of South Africa, Series R204, 8.0%, 12/21/2018 (Cost $1,760,782) ZAR Sri Lanka 2.5% National Savings Bank: 144A, 5.15%, 9/10/2019 144A, 8.875%, 9/18/2018 Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 (Cost $5,497,048) Tunisia 1.4% Banque Centrale de Tunisie SA, 144A, 5.75%, 1/30/2025 (Cost $2,872,885) Turkey 8.8% Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Republic of Turkey: 4.25%, 4/14/2026 (b) 4.875%, 4/16/2043 7.0%, 9/26/2016 8.5%, 7/10/2019 TRY Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 (b) (Cost $18,903,338) United Arab Emirates 0.4% DP World Ltd., 144A, 6.85%, 7/2/2037 (Cost $863,602) United Kingdom 1.3% Afren PLC, 144A, 10.25%, 4/8/2019* DTEK Finance PLC, 144A, 7.875%, 4/4/2018 Vedanta Resources PLC, 144A, 8.25%, 6/7/2021 (b) (Cost $5,080,306) United States 1.2% U.S. Treasury Bond, 2.5%, 2/15/2045 U.S. Treasury Note, 1.0%, 8/31/2016 (Cost $2,663,063) Uruguay 1.5% Republic of Uruguay, 5.1%, 6/18/2050 (b) (Cost $3,183,690) Venezuela 2.0% Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 (Cost $3,836,215) Vietnam 0.1% Republic of Vietnam, 144A, 4.8%, 11/19/2024 (Cost $300,000) Total Bonds (Cost $213,415,814) Shares Value ($) Securities Lending Collateral 8.1% Daily Assets Fund Institutional, 0.12% (d) (e) (Cost $17,147,508) Cash Equivalents 5.8% Central Cash Management Fund, 0.08% (d) (Cost $12,356,050) % of Net Assets Value ($) Total Investment Portfolio (Cost $242,919,372)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Afren PLC* % 4/8/2019 USD Independencia International Ltd.* % 12/30/2016 USD 0 * Non-income producing security. † The cost for federal income tax purposes was $243,083,568. At April 30, 2015, net unrealized depreciation for all securities based on tax cost was $8,189,267. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,171,714 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,360,981. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2015 amounted to $16,547,739, which is 7.8% of net assets. (c) When-issued security. (d)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. As of April 30, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty INR USD 5/11/2015 Commonwealth Bank of Australia USD BRL 5/11/2015 BNP Paribas USD ZAR 5/12/2015 Morgan Stanley USD ZAR 5/12/2015 JPMorgan Chase Securities, Inc. ZAR USD 5/12/2015 Morgan Stanley USD BRL 5/26/2015 Morgan Stanley USD BRL 5/26/2015 JPMorgan Chase Securities, Inc. MXN USD 5/29/2015 Barclays Bank PLC USD ZAR 6/8/2015 Morgan Stanley ZAR USD 6/8/2015 BNP Paribas ZAR USD 6/8/2015 Morgan Stanley MXN USD 6/8/2015 BNP Paribas MXN USD 6/25/2015 BNP Paribas ZAR USD 6/30/2015 BNP Paribas Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty BRL USD 5/11/2015 ) Morgan Stanley USD INR 5/11/2015 ) Commonwealth Bank of Australia ZAR USD 5/12/2015 ) JPMorgan Chase Securities, Inc. BRL USD 5/26/2015 ) Morgan Stanley BRL USD 5/26/2015 ) BNP Paribas USD MXN 5/29/2015 ) Citigroup, Inc. USD MXN 5/29/2015 ) Barclays Bank PLC USD ZAR 6/8/2015 ) BNP Paribas USD MXN 6/8/2015 ) BNP Paribas PLN USD 6/8/2015 ) UBS AG USD MXN 6/25/2015 ) BNP Paribas COP USD 6/30/2015 ) Morgan Stanley EUR USD 7/13/2015 ) Citigroup, Inc. GBP USD 7/13/2015 ) Barclays Bank PLC TRY USD 7/20/2015 ) BNP Paribas Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee MXN Mexican Peso PLN Polish Zloty TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
